Me. Justice Stoke,
dissenting.
I agree with all that Me. Justice Beandeis has said,. but I would add a word with respéct to one phase of the •matter which seems to' me of some importance. We are not here concerned with' a question of taxation to which other considerations may apply, but with state regulation of what may be conceded to be an instrumentality of foreign commerce. As this Court has many times decided, the purpose of thé commerce clause was not to preclude all state regulation of commerce crossing state *44lines, but to prevent discrimination and the erection of barriers or obstacles to the free flow of commerce, interstate or foreign.
The recognition of the power of the states to regulate commerce within certain limits is a recognition that there are matters of local concern which may properly be subject to state regulation and which, because of their local character, as well as their number and diversity, can never be adequately dealt with by Congress. Such regulation, so long as it does not impede the free flow of commerce, may properly be and for the most part has been left to the states by the decisions of this Court.
In this case the traditional test of the limit of state action by inquiring whether the interference with commerce is direct or indirect seems to me too mechanical, too uncertain in its application, and too remote from actualities, to be of value. In thus making use of the expressions, “ direct ” and “ indirect interference ” with commerce, we are doing little more than using labels to describe a result rather than any trustworthy formula by which it is reached.
It is difficult to say that súch permitted-interferences as those enumerated in Me. Justice Brandéis' opinion are less direct than the interference prohibited here. But it seems clear that those interferences not deemed forbidden are to be sustained; not because the effect on commerce is nominally indirect, but because a consideration of all the facts and circumstances, such as the nature of the regulation, .its function, the character of the business involved and the actual effect on the flow of commerce, lead to the conclusion that the regulation concerns interests peculiarly local and does not infringe the national interest in maintaining the freedom of commerce across state lines.
I am not persuaded that the regulation here is more than local in character or that it interposes any barrier *45to commerce. Until' Congress undertakes the protection of local communities from the dishonesty of the sellers of steamship tickets, it would seem that there is no adequate ground for holding that the regulation here involved is a •prohibited interference with commerce.
Mr. Justice Holmes and Mr. Justice Brandéis concur in this opinion.